Citation Nr: 1012723	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities 
(TDIU).  



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from August 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The record reflects that the Veteran was afforded a VA 
psychological examination in April 2007.  The diagnosis was 
chronic PTSD.  The examiner notes that the Veteran was 
currently employed as a substitute teacher.  He further 
noted that the Veteran functions at a lowered occupational 
level due to his disability.  However, the examiner did not 
express an opinion as to whether or not the Veteran's PTSD 
rendered the Veteran unemployable.  

In addition, recent evidence received from the Veteran's 
employer confirms that he is currently working as a 
substitute teacher.  The number of hours per week varied, as 
he filled in on an "as needed" basis for absent teachers.  

In contrast, the record contains letters dated March 2008 
and October 2008 from a clinical social worker who opines 
that the Veteran is permanently and totally disabled.  The 
October 2008 letter is co-signed by a psychologist.  The 
March 2008 letter states that the Veteran had been in 
ongoing treatment for his disability by the social worker.  
The Board notes that these treatment records are not 
contained in the claims folder.  

In view of this seemingly contradictory evidence, and 
considering that a VA examiner has never rendered an opinion 
regarding the Veteran's employability, the Board finds that 
the Veteran should be afforded a VA examination in order to 
determine the current severity of his PTSD and whether or 
not he is rendered unemployable solely as a result of his 
service connected disability.  

The Board notes that the Veteran's only compensable service 
connected disability is his PTSD.  Therefore, his claim for 
TDIU will be dependent on the severity of his PTSD.  All 
issues which are inextricably intertwined must be considered 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for PTSD since 
July 2004.  After securing the necessary 
release, the RO should obtain any 
previously unobtained records.  A 
particular attempt should be made to 
obtain the complete records from 
Psychological Consulting Services in 
Durham, North Carolina, including the 
treatment records from L. G., M.A.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his PTSD.  All 
indicated tests and studies should be 
conducted.  The examination report 
should describe all PTSD symptoms.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner's attention 
is directed to the March 2008 and 
October 2008 letters from Psychological 
Consulting Services.  After the 
examination and review of the record, 
the examiner should attempt to express 
the following opinion: 

Is it as likely as not that the Veteran 
is rendered unemployable solely due to 
his service connected PTSD?  That is, 
does his PTSD render him unable to 
obtain and maintain substantial gainful 
employment?

The reasons and bases for this opinion 
should be provided.  The examiner should 
note that marginal employment does not 
equate to the ability to be employed.  
If the examiner determines that the 
Veteran remains employable, please 
reconcile this opinion with the opinion 
of the social worker contained in the 
March 2008 and October 2008 letters from 
Psychological Consulting Services.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


